McCay, Judge.
1. The evidence is very plain that the railroad company, through its agent, the conductor, undertook to carry John W. McCurdy from Atlanta to the station referred to. This, as we think, bound them so to do. It makes no difference whether they were in the habit of doing this or not. By taking his *290fare to that point, they undertook to carry him there and put him off. But on this point the evidence is rather in favor of the idea that it was the usual practice of the road to take passengers for that point. Why announce in the published rates the price from Atlanta to that point? But, as we have said, the Company undertook to carry him to that point, and to let him off there; surely the conductor is an agent authorized to make such a contract, as it is directly in the line of his business. If he were to take a fare for four miles, he would be bound to put his passenger off there, unless there was an agreement not to do so. It seems to us this settles the question; for it will not, for a moment, be contended that if they undertook to carry the passenger to a particular point and put him off, they could fulfill this undertaking by slackening the speed at that point so that the passenger might — running the risk of his life — -jump off from the moving train. But they did not even do this; they passed on until notified, when the conductor ordered the train to be again slackened.
Who that has seen much railroad traveling can fail to see in his mind the picture of this scene? The conductor in a pet, his train bound to take up its speed at an unusual point; the passenger conscious that he was giving unusual trouble, the train slacks its speed; he stands ready, the conductor ready also, to give the word — now jump. None but a timid, and yet resolute man would fail, and jump he did. We are clear this was not complying with the contract. Nor can this road defend itself on the idea that it acted so badly, that with ordinary prudence the man ought to have seen it was dangerous to jump. The railroad was bound to put him off; to stop its train for this purpose. This it failed to do, and it was not want of ordinary care in the passenger to use the only means to get off the course of the defendant permitted.
2. We think the verdict of the jury sustained by the evidence as to the amount of the damages.
Judgment affirmed.